Exhibit 10.2

THE TRAVELERS SEVERANCE PLAN

(effective April 1, 2004)


I.                                         PURPOSE AND APPLICATION


I.1 PURPOSE:  THE PURPOSE OF THE PLAN IS TO PROVIDE SEVERANCE PAYMENTS TO
CERTAIN EMPLOYEES OF THE COMPANY AND OF THOSE AFFILIATES THAT HAVE ADOPTED THIS
PLAN IN THE EVENT SUCH EMPLOYEES’ EMPLOYMENT IS TERMINATED IN SPECIFIED
CIRCUMSTANCES.


I.2 APPLICATION:  THE PLAN AS SET FORTH HEREIN APPLIES TO EMPLOYEES WHO ARE
TERMINATED ON OR AFTER APRIL 1, 2006.  THIS PLAN DOCUMENT SUPERSEDES AND
REPLACES ANY SEVERANCE PLAN, PROGRAM OR POLICY MAINTAINED BY AN EMPLOYER PRIOR
TO APRIL 1, 2006.


II.                                     DEFINITIONS

The following words and phrases, when used herein, unless their context clearly
indicates otherwise, shall have the following respective meanings.


II.1                              “ADMINISTRATOR” MEANS THE COMPANY, ACTING
THROUGH THE PERSON, PERSONS OR COMMITTEE DELEGATED ADMINISTRATIVE AUTHORITY
PURSUANT TO ARTICLE V.


II.2                              “AFFILIATE” MEANS AN ENTITY ON WHOSE BOARD OF
DIRECTORS OR OTHER GOVERNING BODY THE COMPANY (DIRECTLY OR INDIRECTLY THROUGH
ONE OR MORE SUBSIDIARIES) HAS REPRESENTATION BY VIRTUE OF ITS OWNERSHIP OF
CAPITAL STOCK OR OTHER INTEREST.  HOWEVER, UNDER NO CIRCUMSTANCES DOES THE TERM
INCLUDE ANY VENTURE CAPITAL COMPANY IN WHICH THE COMPANY OR AN AFFILIATE MAY,
FROM TIME TO TIME, HAVE INVESTED.


II.3                              “COMPANY” MEANS THE TRAVELERS COMPANIES, INC.
OR ANY SUCCESSOR CORPORATION BY MERGER, CONSOLIDATION OR PURCHASE OR OTHERWISE
WHICH ELECTS TO ADOPT THE PLAN.


II.4                              “CONDUCT HARMFUL OR PREJUDICIAL TO THE
COMPANY” MEANS ANY ACT OR OMISSION WHETHER OR NOT OCCURRING DURING THE COURSE OF
EMPLOYMENT, THAT THE ADMINISTRATOR, IN ITS SOLE DISCRETION, DETERMINES TO BE
DETRIMENTAL TO THE INTERESTS OF THE COMPANY OR AN AFFILIATE, INCLUDING, BUT NOT
LIMITED TO, VIOLATION OF ANY EMPLOYER POLICY RELATING TO ILLEGAL DRUGS,
DISCRIMINATION, SEXUAL OR OTHER DISCRIMINATORY HARASSMENT, ALCOHOL, MISCONDUCT,
GAMBLING, FIREARMS OR POSSESSION OF WEAPONS, THEFT, DESTRUCTION OR MISUSE OF
COMPANY PROPERTY, CONFLICTS OF INTEREST, USE OF INSIDER INFORMATION, USE OR
DISCLOSURE OF CONFIDENTIAL INFORMATION, BRIBES AND HARMING OR THREATENING TO
CAUSE HARM TO COWORKERS OR BUSINESS ASSOCIATES.


--------------------------------------------------------------------------------



II.5                              “EMPLOYEE” MEANS A COMMON LAW EMPLOYEE WHO, AS
OF THE DATE OF TERMINATION OF EMPLOYMENT, IS EMPLOYED BY AN EMPLOYER AS A
NON-TEMPORARY, REGULAR STATUS FULL-TIME EMPLOYEE OR REGULAR STATUS PART-TIME
EMPLOYEE UNDER CLASSIFICATIONS ESTABLISHED AND UNIFORMLY APPLIED BY THE
EMPLOYER, PROVIDED THAT THE EMPLOYEE IS EMPLOYED BY AN EMPLOYER OR AN AFFILIATE
ON OR AFTER APRIL 1, 2006.  THE TERM EMPLOYEE SHALL NOT INCLUDE ANY INDIVIDUAL
WHO PERFORMS SERVICES FOR THE COMPANY OR AN AFFILIATE (I) THROUGH, AND IS PAID
BY, A THIRD PARTY (INCLUDING BUT NOT LIMITED TO AN EMPLOYEE LEASING OR STAFFING
AGENCY), OR (II) PURSUANT TO A CONTRACT OR AGREEMENT (WHETHER WRITTEN OR VERBAL)
WHICH PROVIDES THAT SUCH INDIVIDUAL IS AN INDEPENDENT CONTRACTOR OR CONSULTANT,
EVEN IF SUCH INDIVIDUAL IS SUBSEQUENTLY DETERMINED TO BE A COMMON LAW EMPLOYEE
OF AN EMPLOYER.


II.6                              “EMPLOYER” MEANS THE COMPANY AND EACH
AFFILIATE THAT, WITH THE APPROVAL OF THE EXECUTIVE VICE PRESIDENT - HUMAN
RESOURCES OF THE COMPANY, HAS ADOPTED THE PLAN.  IN THE EVENT AN EMPLOYER CEASES
TO BE AN AFFILIATE FOR ANY REASON (INCLUDING, BUT NOT LIMITED TO, THE SALE OR
DISPOSITION OF THE STOCK OF THE EMPLOYER BY THE COMPANY OR AN AFFILIATE), THE
EMPLOYER SHALL IMMEDIATELY CEASE TO BE AN EMPLOYER.


II.7                              “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE WHO IS
A KEY EMPLOYEE, AS THAT TERM IS DEFINED IN INTERNAL REVENUE CODE (“CODE”)
SECTION 416(I), WITHOUT REGARD TO CODE SECTION 416(I)(5).  AN EMPLOYEE IS A
SPECIFIED EMPLOYEE FOR THE TWELVE (12)-MONTH PERIOD BEGINNING APRIL 1 AND ENDING
THE FOLLOWING MARCH 31 IF HE/SHE WAS A KEY EMPLOYEE ANY TIME DURING THE TWELVE
(12)-MONTH PERIOD ENDING ON THE DECEMBER 31 PRECEDING SUCH APRIL 1.


II.8                              “OFFER OF CONTINUED EMPLOYMENT” MEANS A JOB
OFFER TO AN EMPLOYEE BY THE COMPANY OR AN AFFILIATE PRIOR TO THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT (OR, IN THE CASE OF A SALE OR TRANSFER OF ALL OR ANY
PORTION OF THE BUSINESS OPERATION OF THE COMPANY OR AN AFFILIATE, AN OFFER BY
THE PURCHASER OR TRANSFEREE OR ANY AFFILIATE OF SUCH PURCHASER OR TRANSFEREE,
OR, IN THE CASE OF THE OUTSOURCING OF A JOB FUNCTION TO A THIRD-PARTY SERVICE
PROVIDER, AN OFFER BY THE THIRD-PARTY SERVICE PROVIDER OR AN AFFILIATE OF SUCH
PROVIDER) FOR A POSITION (I) WITH BASE COMPENSATION EQUAL TO OR GREATER THAN THE
EMPLOYEE’S CURRENT BASE COMPENSATION; AND (II) WHICH ALLOWS THE EMPLOYEE TO WORK
AT HIS/HER THEN CURRENT WORK SITE OR WITHIN THIRTY (30) MILES OF HIS/HER CURRENT
WORK SITE (OR, IN THE CASE OF VIRTUAL OFFICE EMPLOYEES, WITHIN THIRTY (30) MILES
FROM THE OFFICE TO WHICH THE EMPLOYEE IS ASSIGNED) OR AT A LOCATION THAT IS
CLOSER TO THE EMPLOYEE’S CURRENT RESIDENCE THAN IS THE EMPLOYEE’S CURRENT WORK
SITE.  IN THE CASE OF A SALE OR TRANSFER OF ALL OR ANY PORTION OF THE BUSINESS
OPERATION OF THE COMPANY OR AN AFFILIATE (BY MEANS OF A STOCK OR ASSET
DISPOSITION, OR SIMILAR TRANSACTION), THE SALE OR TRANSFER AGREEMENT MAY
EXPLICITLY OR IMPLICITLY MODIFY THE DEFINITION OF “OFFER OF CONTINUED
EMPLOYMENT” FOR PURPOSES OF THIS PLAN.

2


--------------------------------------------------------------------------------



II.9                              “REDUCTION IN FORCE” OR “RIF” MEANS A
TERMINATION OF EMPLOYMENT INITIATED BY AN EMPLOYER SOLELY DUE TO A REDUCTION IN
FORCE OR THE ELIMINATION OF AN EMPLOYEE’S POSITION. AN EMPLOYEE WILL NOT BE
TREATED AS HAVING HAD A TERMINATION OF EMPLOYMENT DUE TO A RIF IF: (I) THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED DUE TO INADEQUATE JOB PERFORMANCE OR FOR
CONDUCT HARMFUL OR PREJUDICIAL TO THE COMPANY, EVEN IF THE EMPLOYER CHOOSES NOT
TO REPLACE SUCH EMPLOYEE OR FILL THE EMPLOYEE’S POSITION OR (II) THE EMPLOYEE
DECLINES AN OFFER OF CONTINUED EMPLOYMENT BY THE COMPANY OR AN AFFILIATE PRIOR
TO THE EMPLOYEE’S TERMINATION OF EMPLOYMENT, WHETHER THAT OFFER OF CONTINUED
EMPLOYMENT WAS MADE BEFORE OR AFTER WRITTEN NOTICE OF TERMINATION WAS PROVIDED
TO THE EMPLOYEE.  AN EMPLOYEE WHO IS ON A DISABILITY LEAVE AT THE TIME OF A RIF
WILL BE TREATED AS HAVING HAD A TERMINATION OF EMPLOYMENT DUE TO A RIF IF (A)
THE EMPLOYEE RECOVERS FROM HIS/HER DISABILITY AND PROVIDES THE EMPLOYER WITH
WRITTEN NOTICE OF HIS/HER INTENT TO RETURN TO WORK FOR THE COMPANY OR AN
AFFILIATE, ALONG WITH A PHYSICIAN’S CERTIFICATION THAT THE EMPLOYEE IS ABLE TO
RETURN TO WORK, PRIOR TO HIS/HER TERMINATION OF EMPLOYMENT (BOTH THE NOTICE MUST
BE GIVEN, AND THE EMPLOYEE MUST BE ABLE TO RETURN TO WORK, PRIOR TO TERMINATION
OF EMPLOYMENT), AND (B) THE EMPLOYEE DOES NOT RECEIVE AN OFFER OF CONTINUED
EMPLOYMENT BY THE COMPANY OR AN AFFILIATE WITHIN SIXTY (60) DAYS AFTER THE DATE
THE EMPLOYER RECEIVES WRITTEN NOTICE OF THE EMPLOYEE’S INTENT TO RETURN TO WORK.


II.10                       “REGULAR STATUS, FULL-TIME EMPLOYEE” MEANS A
COMMON-LAW EMPLOYEE WHO WORKS A REGULAR SCHEDULE OF HOURS WHICH IS AT LEAST THE
CUSTOMARY NUMBER OF HOURS PER WEEK ASSIGNED BY HIS/HER OFFICE.


II.11                       “REGULAR STATUS, PART-TIME EMPLOYEE” MEANS A
COMMON-LAW EMPLOYEE WHO WORKS A REGULAR SCHEDULE OF HOURS WHICH IS LESS THAN THE
CUSTOMARY NUMBER OF HOURS PER WEEK ASSIGNED BY HIS/HER OFFICE.


II.12                       “SEVERANCE PAYMENTS” OR “SEVERANCE BENEFITS” MEANS
THE BENEFITS PAYABLE TO AN EMPLOYEE WHO, IN ACCORDANCE WITH ARTICLE III, IS
ELIGIBLE FOR SUCH BENEFITS IN THE AMOUNT AND FORM SET FORTH IN THE APPROPRIATE
SEVERANCE PAYMENT SCHEDULE.


II.13                       “SEVERANCE PAYMENT SCHEDULE” OR “SCHEDULE” MEANS THE
SCHEDULES ATTACHED HERETO AND INCORPORATED HEREIN, AS AMENDED FROM TIME TO TIME,
WHICH SET FORTH THE AMOUNT, FORM OF, AND ADDITIONAL CONDITIONS FOR ENTITLEMENT
TO SEVERANCE BENEFITS PAYABLE UNDER THIS PLAN.


II.14                       “TERMINATION OF EMPLOYMENT” MEANS, FOR PURPOSES OF
DETERMINING AN EMPLOYEE’S ENTITLEMENT TO SEVERANCE PAYMENTS UNDER THIS PLAN, A
COMPLETE SEVERANCE OF AN EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND
ALL AFFILIATES.  ACCORDINGLY, A TRANSFER OF AN EMPLOYEE’S EMPLOYMENT BETWEEN THE
COMPANY AND AN AFFILIATE, OR AMONG AFFILIATES, WILL NOT CONSTITUTE A TERMINATION
OF EMPLOYMENT.  IN THE EVENT OF AN AUTHORIZED LEAVE OF ABSENCE (INCLUDING A
DISABILITY LEAVE), A TERMINATION OF EMPLOYMENT WILL BE DEEMED TO HAVE OCCURRED
DURING OR AT THE END OF SUCH LEAVE IN ACCORDANCE WITH THE EMPLOYMENT POLICIES OF
THE EMPLOYER IN EFFECT AND AS AMENDED FROM TIME TO TIME.

3


--------------------------------------------------------------------------------


An Employee who, in conjunction with a sale or transfer of all or any portion of
the business operation of the Company or an Affiliate (by means of a stock or
asset disposition, or similar transaction), transfers employment to the
purchaser or transferee or to any affiliate of such purchaser or transferee, or
is given an Offer of Continued Employment by the purchaser or transferee or any
affiliate of such purchaser or transferee, shall not be treated as having
incurred a Termination of Employment for purposes of this Plan. In addition, an
Employee shall not be treated as having incurred a Termination of Employment
merely because such Employee’s Employer ceases to be an Employer and/or an
Affiliate under this Plan.

An Employee who, in connection with the outsourcing of a job function to a
third-party service provider, transfers employment to the third-party service
provider or an affiliate of such provider, or is given an Offer of Continued
Employment by the third-party service provider or an affiliate of such provider,
shall not be treated as having incurred a Termination of Employment for purposes
of this Plan.


II.15                       “VOLUNTARY TERMINATION” MEANS A TERMINATION OF
EMPLOYMENT INITIATED BY THE EMPLOYEE.

An Employee whose employment is involuntarily terminated in conjunction with a
sale or transfer of all or any portion of the business operation of the Company
or an Affiliate or the sale or transfer of substantially all of the assets used
in a trade or business of an Employer or Affiliate, shall be deemed to have
incurred a Voluntary Termination if the Employee declines an Offer of Continued
Employment with the purchaser or transferee or with an affiliate of such
purchaser or transferee.

Also, an Employee who has a Termination of Employment for any reason and who
declines an Offer of Continued Employment by the Company or an Affiliate, shall
be deemed to have a Voluntary Termination.


II.16                       “WAIVER AND RELEASE” MEANS A GENERAL RELEASE AND
WAIVER OF CLAIMS, ORDINARILY IN THE FORM OF A CONFIDENTIAL SEPARATION AGREEMENT,
EXECUTED BY AN EMPLOYEE WITHIN THE TIME LIMITS ESTABLISHED BY THE EMPLOYER IN
FORM AND SUBSTANCE SATISFACTORY TO THE EMPLOYER.  SUCH GENERAL RELEASE AND
WAIVER OF CLAIMS SHALL INCLUDE A NON-SOLICITATION CLAUSE, PURSUANT TO WHICH THE
EMPLOYEE AGREES NOT TO SOLICIT CERTAIN PEOPLE OR GROUPS OF PEOPLE TO DISCONTINUE
THEIR BUSINESS AND/OR EMPLOYMENT RELATIONSHIP WITH THE COMPANY FOR A PERIOD OF
TIME TO BE SPECIFIED IN THE WAIVER AND RELEASE.


II.17                       “WRITTEN NOTICE OF TERMINATION” MEANS A FORMAL,
WRITTEN COMMUNICATION FROM AN EMPLOYER TO THE EMPLOYEE INFORMING THE EMPLOYEE
THAT HIS/HER EMPLOYMENT WILL BE TERMINATED ON A DATE CERTAIN IN THE FUTURE.


II.18                       “YEARS OF SERVICE” MEANS AN EMPLOYEE’S YEARS OF
SERVICE BASED ON THE APPLICABLE SERVICE DATE AS NOTED IN THE EMPLOYEE’S
EMPLOYMENT RECORD IN THE COMPANY’S HUMAN RESOURCE SYSTEM.  THIS DATE REFLECTS
THE CONTINUOUS SERVICE DATE OR THE ADJUSTED SERVICE DATE FOR EMPLOYEES WHO HAVE
HAD A BREAK IN SERVICE AND ARE ELIGIBLE FOR SERVICE RESTORATION BASED ON THE
TERMS OF THE TRAVELERS PENSION PLAN OR ANY PRIOR APPLICABLE PENSION PLAN.

4


--------------------------------------------------------------------------------


Notwithstanding the foregoing, if an Employee received Severance Benefits for a
previous period of employment, that Employee will be eligible for Severance
Benefits with respect to Years of Service commencing with the Employee’s most
recent date of employment with the Company or an Affiliate (while it is an
affiliate).  For purposes of the preceding sentence, benefits paid under the
Travelers Pension Plan (or a predecessor pension plan) with respect to any
previous period of employment will not be considered Severance Benefits.

III.                                 ELIGIBILITY FOR SEVERANCE PAYMENTS


III.1                          REDUCTION IN FORCE:  IF, IN THE DISCRETION OF THE
ADMINISTRATOR, AN EMPLOYEE EXPERIENCES A TERMINATION OF EMPLOYMENT DUE TO A
REDUCTION IN FORCE AND, EXCEPT AS OTHERWISE PROVIDED IN SCHEDULE A, THE EMPLOYEE
EXECUTES A WAIVER AND RELEASE, THE EMPLOYEE WILL BE ELIGIBLE FOR THE SEVERANCE
PAYMENTS SPECIFIED IN SCHEDULE A.


III.2                          TERMINATION FOR CONDUCT HARMFUL OR PREJUDICIAL TO
THE COMPANY:  AN EMPLOYEE WHO HAS A TERMINATION OF EMPLOYMENT FOR CONDUCT
HARMFUL OR PREJUDICIAL TO THE COMPANY SHALL NOT BE ENTITLED TO ANY SEVERANCE
PAYMENT HEREUNDER.


III.3                          VOLUNTARY TERMINATION:  AN EMPLOYEE WHO
EXPERIENCES A VOLUNTARY TERMINATION OR WHO HAS A TERMINATION OF EMPLOYMENT DUE
TO HIS DEATH OR DISABILITY SHALL NOT BE ENTITLED TO ANY SEVERANCE PAYMENT
HEREUNDER.


III.4                          EMPLOYMENT OR OTHER AGREEMENTS:  FOR AN EMPLOYEE
WHOSE EMPLOYMENT IS TERMINATED UNDER CIRCUMSTANCES THAT ENTITLE THAT EMPLOYEE TO
RECEIVE PAYMENTS UPON SEPARATION OF EMPLOYMENT PURSUANT TO A WRITTEN EMPLOYMENT
OR OTHER SEPARATION AGREEMENT, NO PAYMENTS WILL BE MADE UNDER THIS PLAN.


III.5                          TERMINATION FOR UNSATISFACTORY PERFORMANCE.  AN
EMPLOYEE WHO IS TERMINATED FOR UNSATISFACTORY PERFORMANCE, AS DETERMINED WITHIN
THE SOLE DISCRETION OF THE COMPANY, SHALL NOT BE ENTITLED TO ANY SEVERANCE
PAYMENT HEREUNDER.


III.6                          TERMINATION DUE TO DEATH AFTER RECEIVING WRITTEN
NOTICE OF TERMINATION BUT BEFORE EXECUTING WAIVER AND RELEASE.  AN EMPLOYEE WHO
DIES AFTER RECEIVING WRITTEN NOTICE OF TERMINATION BUT BEFORE EXECUTING A WAIVER
AND RELEASE SHALL NOT BE ENTITLED TO ANY SEVERANCE PAYMENT HEREUNDER.


III.7                          OTHER TERMINATIONS:  AN EMPLOYEE SHALL NOT BE
ENTITLED TO SEVERANCE BENEFITS IF THE SEVERANCE OF HIS/HER EMPLOYMENT
RELATIONSHIP WITH THE COMPANY AND ITS AFFILIATES IS NOT CONSIDERED A TERMINATION
OF EMPLOYMENT FOR PURPOSES OF THIS PLAN; FURTHER, AN EMPLOYEE WHOSE TERMINATION
OF EMPLOYMENT IS NOT DESCRIBED IN SECTION III.1 SHALL NOT BE ENTITLED TO
SEVERANCE BENEFITS EVEN IF THE TERMINATION OF EMPLOYMENT IS NOT EXCLUDED UNDER
SECTIONS III.2., III.3., III.4., III.5 OR III.6.

5


--------------------------------------------------------------------------------



III.8                          MODIFIED SEVERANCE BENEFITS:  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS ARTICLE III OR THE PROVISIONS OF ANY SEVERANCE
PAYMENT SCHEDULE TO THE CONTRARY, AN EMPLOYER MAY, IN ITS SOLE DISCRETION,
PROVIDE SEVERANCE BENEFITS LESS THAN OR IN EXCESS OF THE SEVERANCE BENEFITS, IF
ANY, OTHERWISE PAYABLE UNDER THIS PLAN TO AN EMPLOYEE WHO HAS A TERMINATION OF
EMPLOYMENT.  AN EMPLOYER SHALL HAVE NO OBLIGATION TO PROVIDE ADDITIONAL BENEFITS
TO ANY EMPLOYEE UNDER THIS SECTION III.8 AND NEED NOT MAKE BENEFIT GRANTS UNDER
THIS SECTION ON A UNIFORM BASIS TO SIMILARLY-SITUATED EMPLOYEES.


III.9                          STATUTORY OR OTHER SEVERANCE PAY BENEFITS:  IF
ANY EMPLOYEE IS ENTITLED TO A STATUTORY SEVERANCE BENEFIT PURSUANT TO FEDERAL,
STATE, LOCAL OR OTHER APPLICABLE LAW, OR TO ANY AMOUNTS PAYABLE PURSUANT TO ANY
OTHER PLAN, POLICY OF, OR AGREEMENT WITH, THE COMPANY ON ACCOUNT OF EMPLOYEE’S
TERMINATION OF EMPLOYMENT, THE SEVERANCE PAY BENEFIT UNDER THIS PLAN SHALL BE
REDUCED BY THE AMOUNT OF SUCH STATUTORY OR OTHER SEVERANCE BENEFIT.


IV.                                PAYMENT AND CLAIMS PROCEDURES


IV.1                         WITHHOLDING:  THE EMPLOYER SHALL WITHHOLD FROM THE
SEVERANCE BENEFITS PAID HEREUNDER ALL FEDERAL AND STATE INCOME AND FICA TAXES
AND ANY OTHER AMOUNTS REQUIRED TO BE WITHHELD.


IV.2                         DEATH OF EMPLOYEE:  IF AN EMPLOYEE DIES AFTER
RECEIVING WRITTEN NOTICE OF TERMINATION, EXECUTING A WAIVER AND RELEASE, AND
BEFORE RECEIVING FULL PAYMENT OF SEVERANCE BENEFITS, THE EMPLOYER SHALL PAY THE
REMAINING AMOUNTS DUE TO THE EMPLOYEE’S ESTATE, UNLESS THE EMPLOYEE DESIGNATES A
DIFFERENT PAYEE ON A FORM AND IN SUCH MANNER AS IS PRESCRIBED BY THE
ADMINISTRATOR.  ANY PAYEE WILL BE REQUIRED TO EXECUTE A WAIVER AND RELEASE
SIMILAR TO THAT REQUIRED OF THE EMPLOYEE, AS IF THE EMPLOYEE HAD NOT DIED, IN
ORDER TO RECEIVE PAYMENT OF SEVERANCE BENEFITS NOT OTHERWISE REQUIRED TO BE PAID
BY LAW.


IV.3                         EFFECT ON OTHER BENEFITS:  THE PERIOD FOR WHICH
SEVERANCE PAYMENTS MAY BE COMPUTED AND THE PAYMENTS PROVIDED UNDER THIS PLAN
SHALL NOT CONSTITUTE EMPLOYMENT, COMPENSATION OR SALARY FOR PURPOSES OF
DETERMINING PARTICIPATION IN OR THE BENEFITS UNDER THIS OR ANY OTHER BENEFIT
PLAN OF THE COMPANY OR AN AFFILIATE, UNLESS OTHERWISE EXPRESSLY PROVIDED UNDER
THE TERMS OF SUCH PLAN.  AN EMPLOYEE’S ENTITLEMENT TO OTHER TYPES OF BENEFITS
(E.G., RETIREMENT BENEFITS OR STAY PAY) WILL NOT AFFECT AN EMPLOYEE’S
ENTITLEMENT TO, OR THE AMOUNT OF, SEVERANCE BENEFITS UNDER THE PLAN, EXCEPT AS
EXPRESSLY PROVIDED BY THE GOVERNING PLAN OR BY AGREEMENT.


IV.4                         REDUCTION FOR DEBT:  CONSISTENT WITH APPLICABLE
LAW, THE AMOUNTS PAYABLE TO AN EMPLOYEE UNDER AN APPLICABLE SEVERANCE PAYMENT
SCHEDULE ARE SUBJECT TO REDUCTION FOR ANY AMOUNTS THE EMPLOYEE OWES TO THE
COMPANY OR AN AFFILIATE AS DETERMINED BY THE ADMINISTRATOR.

6


--------------------------------------------------------------------------------



IV.5                         SEVERANCE CLAIM PROCEDURE:


(A)                                  WRITTEN NOTICE OF AMOUNT OF SEVERANCE
BENEFITS


NO LATER THAN TEN (10) DAYS AFTER AN EMPLOYEE’S TERMINATION OF EMPLOYMENT DUE TO
A REDUCTION IN FORCE, OR SUCH OTHER POINT IN TIME AS DETERMINED BY THE
ADMINISTRATOR, THE ADMINISTRATOR WILL PROVIDE THE EMPLOYEE WITH A WRITTEN NOTICE
(“NOTICE”) OF THE AMOUNT OF SEVERANCE BENEFITS PAYABLE TO THE EMPLOYEE UNDER THE
PLAN AND WHAT CONDITIONS THE EMPLOYEE MUST MEET TO RECEIVE PAYMENT OF SEVERANCE
BENEFITS (E.G., EXECUTION OF A WAIVER AND RELEASE).


(B)                                  CLAIM FOR BENEFITS

If an Employee is denied Severance Benefits or objects to the amount of benefits
provided, the Employee may file a written claim for benefits with the
Administrator objecting to the denial of benefits or the amount of benefits
payable under the Plan.

Not later than ninety (90) days after receipt of such claim, the Administrator
will render a written decision on the claim to the Employee.  If the claim is
denied in whole or in part, such decision will include: the reasons for the
denial; a description of any additional material or information necessary for
the Employee to perfect the claim; an explanation as to why such information or
material is necessary; and an explanation of the Plan’s claim procedure.


(C)                                  APPEAL OF ADMINISTRATIVE COMMITTEE’S
DETERMINATION

No later than sixty (60) days after receiving the Administrator’s written
decision, if the Employee disagrees with the decision and wants to pursue the
matter further, the Employee or the Employee’s representative must file with the
Administrator a written request for review of the Administrator’s decision, and
the Employee or the Employee’s representative may thereafter review Plan
documents that relate to the claim and submit written comments to the
Administrator.  No later than sixty (60) days after the Administrator’s receipt
of the request for review, the Administrator should render a written decision on
the claim, which decision will include the specific reasons for the decision,
including references to specific Plan provisions where appropriate.

7


--------------------------------------------------------------------------------


The Administrator may extend the ninety (90)- and sixty (60)- day periods during
which the Administrator should respond to the claimant by up to an additional
ninety (90) or sixty (60) days, respectively, if special circumstances so
require and if notice of such extension is given to the Employee prior to the
expiration of the initial ninety (90)- or sixty (60)- day period.  Failure on
the part of the Employee to respond to an Administrator’s written decision on a
timely basis as described above, will be regarded by the Employer as a waiver of
any continued rights under the Severance Claim Procedures described in this
Section.

Any failure by the Administrator to respond to a written request for review
shall be deemed a denial of the request, based on the same grounds identified in
the initial written decision of the Administrator.


IV.6                         STATUTE OF LIMITATIONS

The claims procedure in Sec. IV.5 is mandatory.  If an Employee has completed
the entire claims procedure and still disagrees with the outcome of the
Employee’s claim, the Employee may commence a civil action under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  The Employee must
commence such civil action within one year of the date of the final denial under
Sec. IV.5(d) above.  If the Employee does not commence such civil action within
one year of the date of the final denial, the Employee will waive all rights to
relief under ERISA.


V.                                    PLAN ADMINISTRATION


V.1                             ADMINISTRATION:  THE COMPANY, IN ITS CAPACITY AS
ADMINISTRATOR OF THE PLAN, SHALL HAVE OVERALL RESPONSIBILITY FOR THE
ADMINISTRATION AND OPERATION OF THE PLAN, INCLUDING THE AUTHORITY AND DISCRETION
TO:

(a)                                  construe and interpret this document (or
any form or other document established for use in the administration of the
Plan);

(b)                                 determine all questions, whether legal or
factual, arising in the administration, interpretation and application of the
Plan, including, but not limited to the entitlement of any Employee to Severance
Payments and, subject to the Employer’s exercise of discretion under Section
III.8, the amount of Severance Payments to be made to any Employee, and the
decisions of the Administrator shall be final and binding upon the Employee and
the Employer;

(c)                                  communicate the Plan and its eligibility
requirements to Employees;

(d)                                 prepare and furnish to Employees all
information required under Federal law or provisions of the Plan to be furnished
to them;

8


--------------------------------------------------------------------------------


(e)                                  have prepared and filed all reports or
other information required under Federal law to be provided to any governmental
entity; and

(f)                                    hear, review and determine claims for
benefits.

The Company, in its capacity as sponsor of the Plan (or any other Employer under
the circumstances described in Section VI.1, and in its capacity as sponsor of
the Plan), is responsible for determining the form and substance of any Waiver
and Release required as a condition to the receipt of Severance Benefits under
the Plan.  Such Waiver and Release, to the extent it provides Severance Benefits
to the Employee, will be deemed to form part of the Plan once executed by the
Employee, and Company, as Administrator of the Plan, will have the authority and
discretion specified above with respect to such Waiver and Release.


V.2                             DELEGATION OF AUTHORITY:  THE COMPANY, BY ACTION
OF ITS CHIEF EXECUTIVE OFFICER, MAY DELEGATE AUTHORITY TO A PERSON, PERSONS OR
COMMITTEE TO ACT ON BEHALF OF THE COMPANY IN ITS CAPACITY AS ADMINISTRATOR OF
THE PLAN.  IN THE ABSENCE OF SUCH DELEGATION, THE EXECUTIVE VICE PRESIDENT –
HUMAN RESOURCES SHALL ACT ON BEHALF OF THE COMPANY IN ITS CAPACITY AS
ADMINISTRATOR OF THE PLAN.  ANY PERSON OR COMMITTEE WITH AUTHORITY DELEGATED BY
THE COMPANY (INCLUDING A DELEGATION PURSUANT TO THE DEFAULT PROVISION OF THE
PRIOR SENTENCE) MAY FURTHER DELEGATE, FROM TIME TO TIME, AUTHORITY TO SUCH
PERSON OR PERSONS AS HE/SHE/IT DEEMS ADVISABLE AND MAY REVOKE ANY SUCH
DELEGATION OF AUTHORITY.  ANY ACTION BY A DELEGATE IN THE EXERCISE OF DELEGATED
AUTHORITY SHALL BE ACTION ON BEHALF OF THE ADMINISTRATOR AND SHALL HAVE THE SAME
FORCE AND EFFECT AS IF SUCH ACTION WAS TAKEN BY THE COMPANY IN ITS CAPACITY AS
ADMINISTRATOR OF THE PLAN.


V.3                             EXERCISE OF AUTHORITY:  THE COMPANY, IN ITS
CAPACITY AS ADMINISTRATOR OF THE PLAN, AND ANY PERSON OR COMMITTEE WHO ACTS ON
BEHALF OF THE ADMINISTRATOR, MAY EXERCISE AUTHORITY IN ITS/HIS/HER FULL
DISCRETION, SUBJECT ONLY TO THE DUTIES IMPOSED UNDER ERISA.  THIS DISCRETIONARY
AUTHORITY INCLUDES, BUT IS NOT LIMITED TO, THE AUTHORITY SPECIFIED IN SECTION
V.1. THE EXERCISE OF AUTHORITY WILL BE BINDING UPON ALL PERSONS; AND IT IS
INTENDED THAT THE EXERCISE OF AUTHORITY BE GIVEN DEFERENCE IN ALL COURTS OF LAW
TO THE GREATEST EXTENT ALLOWED UNDER LAW, AND THAT IT NOT BE OVERTURNED OR SET
ASIDE BY ANY COURT OF LAW UNLESS FOUND TO BE ARBITRARY AND CAPRICIOUS.


VI.                                MISCELLANEOUS PROVISIONS


VI.1                         AMENDMENT AND TERMINATION:  THE COMPANY, IN ITS
CAPACITY AS SPONSOR OF THE PLAN, MAY AT ANY TIME AND WITHOUT PRIOR NOTICE, AMEND
OR TERMINATE THIS PLAN OR ANY SEVERANCE PAYMENT SCHEDULE.  ANY AMENDMENT OR
TERMINATION OF THIS PLAN OR SEVERANCE PAYMENT SCHEDULE SHALL BE BY WRITTEN
INSTRUMENT SIGNED BY THE COMPANY’S EXECUTIVE VICE PRESIDENT – HUMAN RESOURCES.

9


--------------------------------------------------------------------------------



ANY AFFILIATE MAY, WITH THE APPROVAL OF THE COMPANY’S EXECUTIVE VICE PRESIDENT -
HUMAN RESOURCES, ADOPT THIS PLAN AND BECOME AN EMPLOYER HEREUNDER OR WITHDRAW
FROM THE PLAN.  EACH EMPLOYER UNDER THIS PLAN MAY, IN ITS CAPACITY AS SPONSOR OF
THE PLAN AND WITH THE APPROVAL OF THE COMPANY’S EXECUTIVE VICE PRESIDENT - HUMAN
RESOURCES, DESIGN, ADOPT AND AMEND ITS OWN SEVERANCE PAYMENT SCHEDULE AND WAIVER
AND RELEASE.  THE ADOPTION, AMENDMENT OR TERMINATION OF A SCHEDULE BY AN
EMPLOYER HEREUNDER SHALL BE BY WRITTEN INSTRUMENT SIGNED BY AN OFFICER OF THE
EMPLOYER AND THE COMPANY’S EXECUTIVE VICE PRESIDENT - HUMAN RESOURCES.  BY
ADOPTING THE PLAN, EACH EMPLOYER CONSENTS TO:


(A)                                  ADMINISTRATION OF THE PLAN BY THE COMPANY;
AND

(b)                                 any amendment adopted by the Company, except
as provided above with respect to its own Severance Payment Schedule or Waiver
and Release.

The Company by amendment or termination of the Plan, or any Employer by
amendment of its Severance Payment Schedule, or by withdrawal from the Plan, may
reduce or eliminate any Severance Benefits that have not been fully paid prior
to the date the amendment, termination or withdrawal is executed. 
Notwithstanding the foregoing, however, an amendment, termination or withdrawal
may not reduce or eliminate any Severance Benefits that are conditioned upon
execution of a Waiver and Release after the Employee has been provided a copy of
the Waiver and Release for his/her signature.


VI.2                         SOURCE OF PAYMENT:  SEVERANCE BENEFITS PAYABLE
UNDER THIS PLAN TO ANY EMPLOYEE SHALL BE PAID DIRECTLY OUT OF THE GENERAL ASSETS
OF SUCH EMPLOYEE’S EMPLOYER.  AN EMPLOYER IS NOT RESPONSIBLE FOR (AND HAS NO
CONTRACTUAL OBLIGATION WITH RESPECT TO) SEVERANCE BENEFITS PAYABLE TO AN
EMPLOYEE WHO IS OR WAS EMPLOYED WITH ANOTHER EMPLOYER.  IF AN EMPLOYEE IS
CONCURRENTLY EMPLOYED WITH TWO OR MORE EMPLOYERS, EACH WILL BE RESPONSIBLE FOR
THE SEVERANCE BENEFIT ATTRIBUTABLE TO EMPLOYMENT WITH THAT EMPLOYER.


VI.3                         GOVERNING LAW:  THIS PLAN, TO THE EXTENT NOT
PREEMPTED BY ERISA OR ANY OTHER FEDERAL LAW, SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF MINNESOTA.  THE PLAN IS INTENDED TO BE AN
EMPLOYEE WELFARE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(1) OF ERISA.

10


--------------------------------------------------------------------------------



VI.4                         INTERESTS NOT TRANSFERABLE:  EXCEPT AS TO
WITHHOLDING OF ANY TAX UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OR
LOCALITY, NO SEVERANCE BENEFITS PAYABLE AT ANY TIME UNDER THE PLAN SHALL BE
SUBJECT IN ANY MANNER TO ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE,
ATTACHMENT, OR OTHER LEGAL PROCESS, OR ENCUMBRANCE OF ANY KIND.  ANY ATTEMPT TO
ALIENATE, SELL, TRANSFER, ASSIGN, PLEDGE OR OTHERWISE ENCUMBER ANY SUCH
SEVERANCE BENEFITS, WHETHER CURRENTLY OR THEREAFTER PAYABLE, SHALL BE VOID.  NO
PERSON SHALL, IN ANY MANNER, BE LIABLE FOR OR SUBJECT TO THE DEBTS OR
LIABILITIES OF ANY PERSON ENTITLED TO SUCH BENEFITS.  IF ANY PERSON SHALL
ATTEMPT TO, OR SHALL ALIENATE, SELL, TRANSFER, ASSIGN, PLEDGE OR OTHERWISE
ENCUMBER HIS SEVERANCE BENEFITS UNDER THE PLAN, OR IF BY ANY REASON OF HIS
BANKRUPTCY OR OTHER EVENT HAPPENING AT ANY TIME, SUCH BENEFITS WOULD DEVOLVE
UPON ANY OTHER PERSON OR WOULD NOT BE ENJOYED BY THE PERSON ENTITLED THERETO
UNDER THE PLAN, THEN THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY TERMINATE
THE INTEREST IN ANY SUCH BENEFITS OF THE PERSON ENTITLED THERETO UNDER THE PLAN
AND HOLD OR APPLY THEM FOR OR TO THE BENEFIT OF SUCH PERSON ENTITLED THERETO
UNDER THE PLAN OR SUCH PERSON’S SPOUSE, CHILDREN OR OTHER DEPENDENTS, OR ANY OF
THEM, IN SUCH MANNER AS THE ADMINISTRATOR MAY DEEM PROPER.


VI.5                         EMPLOYMENT RIGHTS:  ESTABLISHMENT OF THE PLAN SHALL
NOT BE CONSTRUED TO IN ANY WAY MODIFY THE PARTIES’ AT-WILL EMPLOYMENT
RELATIONSHIP, OR TO GIVE ANY EMPLOYEE THE RIGHT TO BE RETAINED IN THE COMPANY’S
OR ANY AFFILIATE’S SERVICE OR TO ANY BENEFITS NOT SPECIFICALLY PROVIDED BY THE
PLAN.  THE RIGHT OF AN EMPLOYER TO TERMINATE THE EMPLOYMENT RELATIONSHIP OF AN
EMPLOYEE (OR TO ACCELERATE THE TERMINATION DATE) WILL NOT IN ANY WAY BE AFFECTED
BY THE TERMS OF THIS PLAN OR ANY WAIVER AND RELEASE.


VI.6                         SEVERABILITY:  ANY PROVISION HEREIN THAT MAY BE
UNENFORCEABLE WILL BE DEEMED SEVERED FROM THE REMAINDER HEREOF, WITH SUCH
REMAINING PROVISIONS BEING GIVEN FULL FORCE AND EFFECT.


VI.7                         GENDER AND NUMBER:  WORDS IN THE MASCULINE GENDER
SHALL INCLUDE THE FEMININE, AND THE PLURAL SHALL INCLUDE THE SINGULAR AND THE
SINGULAR SHALL INCLUDE THE PLURAL.

11


--------------------------------------------------------------------------------


THE TRAVELERS SEVERANCE PLAN

(effective April 1, 2004)

Severance Payment Schedule A

Effective For Terminations From

The Travelers Companies

This Schedule A applies to Terminations of Employment due to a Reduction in
Force (“RIF”).  Except as otherwise expressly provided in this Schedule A, in
order to be eligible for the Severance Benefits detailed below, the Employee
must first execute a Waiver and Release of all claims against the Employer in
the form provided to the Employee by the Employer.

I.                                         Amount of Severance Benefit

The Employee will be eligible to receive a Severance Benefit in an amount equal
to two (2) weeks of his/her base salary as of the date of termination for each
full Year of Service with a minimum payment equal to four (4) weeks of base
salary and a maximum payment equal to fifty-two (52) weeks of base salary.

The Employee will receive this Severance Benefit in periodic payments (paid in
accordance with the Company’s payroll practices) beginning as soon as reasonably
practicable following the later of:  (i) the date on which the Employee has a
Termination of Employment due to a RIF; or (ii) twenty-five (25) days after the
Employee executes the Waiver and Release in the form provided to the Employee by
the Employer.

If the Employee is re-employed by the Company or an Affiliate at a date
subsequent to the start of payment of Severance Benefits under this Schedule, as
a condition of re-employment, any payments outstanding under the terms of this
Plan will cease.

Notwithstanding the above, the Severance Benefit payable to any Employee covered
by Schedule B will be determined under Schedule B, subject to possible reduction
under Section II of this Schedule A, and with the additional benefits described
in Sections III and IV of this Schedule A.

II.                                     Possible Reduction in Severance Benefits
and Adjustment in Separation Date

If, after being informed of his/her Termination of Employment, an Employee
engages in insubordinate conduct, is disruptive in the workplace, engages in
conduct that otherwise damages the morale of his/her work unit or the office as
a whole, produces a significantly or consistently inferior work product or
abandons his/her job by taking repeated unapproved absences, the Employer has
the right to terminate the Employee immediately and accelerate the Employee’s
date of Termination of Employment, even if Employee has already executed his/her
Waiver and Release.  Where the Employer invokes this right, the Employee will be
provided with an accelerated Termination of Employment date and will be removed
from the payroll and the Employer’s benefit plans as of the new, earlier
Termination of Employment date.  In addition, the Employer will have the right
to reduce the Employee’s Severance Benefits consistent with the earlier
Termination of Employment date and, depending on the seriousness of the
performance issues, the Employer may also terminate entitlement to Severance
Benefits.

12


--------------------------------------------------------------------------------


If, after being informed of his/her Termination of Employment, an Employee
accelerates his/her Termination of Employment date due to death or Voluntary
Termination, the Employer will have the right to reduce the Employee’s Severance
Benefits consistent with the earlier Termination of Employment date and, except
in the case of a Termination of Employment due to the Employee’s death, the
Employer may also terminate entitlement to Severance Benefits.

III.                                 Relocation

An Employee who has relocated to his/her current work site at the request of the
Employer or as part of an initial Offer of Employment and who, within
twenty-four (24) months of such relocation, or, in the case of an initial Offer
of Employment, within twenty-four (24) months of such Offer of Employment, has a
Termination of Employment due to a RIF, will receive relocation benefits
corresponding to the current Travelers’ employee relocation plan that is closest
to the plan originally provided to Employee, provided that: (i) the Employee
relocates within three (3) months of the date of Termination of Employment; and
(ii) in the latest relocation, the Employee moves to a primary residence in one
of the forty-eight (48) contiguous states within the United States of America. 
An Employee will be considered to have relocated on the date on which he/she has
actually physically relocated to a new location.  Proof of a rental or lease
agreement or of an Offer of Purchase for property in the new location may be
required.

IV.                                 Outplacement Services

An Employee who has a Termination of Employment due to a RIF will receive, at
the Employer’s expense, professional outplacement services.  The cost, duration
and content of these services shall be determined by the Employer and may be
modified from time to time without notice to the general Employee population. 
The Employee will not be required to sign a Waiver and Release as a condition to
receiving such outplacement services.  An Employee who has a Voluntary
Termination after receiving Written Notice of Termination, but before the
Termination of Employment date specified in the Notice, will receive no
additional outplacement services.

No other benefits are available under this Schedule A on account of an
Employee’s Termination of Employment.

13


--------------------------------------------------------------------------------


THE TRAVELERS SEVERANCE PLAN

(effective April 1, 2004)

Severance Payment Schedule B

Executive Severance Policy

This Schedule B applies to Terminations of Employment due to a Reduction in
Force (“RIF”) that occur on or after September 28, 2005 with respect to any
Employee who is serving the Employer in a position of Executive Vice President,
Senior Vice President or Vice President.  For purposes of this Schedule B, an
Employee serving the Employer in a position of Vice Chairman will be considered
an Executive Vice President.  In order to be eligible for the Severance Benefits
described below, the Employee must first execute a Waiver and Release of all
claims against the Employer in the form provided to the Employee by the
Employer.

For purposes of this Schedule B, “total monthly cash compensation” equals one
twelfth (1/12) of the Employee’s annual base salary in effect at the time of
his/her Termination of Employment plus one twelfth (1/12) of the average of
his/her two most recent cash payments under the annual incentive compensation
plan of the Company.

I.                                         This Section I of Schedule B applies
to Terminations of Employment due to RIF by Employees who are Executive Vice
Presidents.

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

18

 

21

 

24

 

 

The Severance Benefit will be paid as follows:

A.                                 No amount will be paid until the first day of
the seventh month following the Employee’s Termination of Employment.

B.                                   On the first day of the seventh month
following the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

C.                                   Starting with the seventh month following
the Employee’s Termination of Employment and continuing for a total of six (6)
months, the Employee will receive a monthly amount (paid in accordance with the
Company’s payroll practices) equal to one twelfth (1/12) of his/her annual base
salary in effect at the time of his/her Termination of Employment

D.                                  On the first day of the month following the
one year anniversary of the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments made to the Employee under A., B., and C.

14


--------------------------------------------------------------------------------


II.                                     This Section II of Schedule B applies to
Terminations of Employment due to RIF by Employees who are Senior Vice
Presidents.

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

12

 

15

 

18

 

 

The Severance Benefit will be paid as follows:

A.                                 No amount will be paid until the first day of
the seventh month following the Employee’s Termination of Employment.

B.                                   On the first day of the seventh month
following the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

C.                                   Starting with the seventh month following
the Employee’s Termination of Employment and continuing for a total of six (6)
months, the Employee will receive a monthly amount (paid in accordance with the
Company’s payroll practices) equal to one twelfth (1/12) of his/her annual base
salary in effect at the time of his/her Termination of Employment

D.                                  On the first day of the month following the
one year anniversary of the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments made to the Employee under A., B., and C.

III.                                 This Section III of Schedule B applies to
Terminations of Employment due to RIF by Employees who are Vice Presidents.

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

6

 

9

 

12

 

 

The Severance Benefit will be paid as follows:

15


--------------------------------------------------------------------------------


A.                                 In the case of an Employee who is not a
Specified Employee, such Employee will receive a monthly amount (paid in
accordance with the Company’s payroll practices) equal to one twelfth (1/12) of
his/her annual base salary in effect at the time of his/her Termination of
Employment, with payments commencing as soon as administratively practicable
following the later of (i) the date of the Employee’s Termination of Employment;
or (ii) twenty-five (25) days after the Employee executes the Waiver and Release
in the form provided to the Employee by the Employer.  Such payments will
continue until the total payments to the Employee equal the full Severance
Benefit calculated above (with the final payment being equal to the full
Severance Benefit minus all prior monthly payments) or until twelve (12) monthly
payments have been made, whichever occurs first.

B.                                   If a Severance Benefit remains after the
monthly payments have been made under A., then, on the first day of the month
following the last such monthly payment, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments to the Employee made under A.

In the case of an Employee who is a Specified Employee, such Employee’s
Severance Benefit will be paid as follows:

A.                                 No amount will be paid until the first day of
the seventh month following the Employee’s Termination of Employment.

B.                                   On the first day of the seventh month
following the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

C.                                   Starting with the seventh month following
the Employee’s Termination of Employment, the Employee will receive a monthly
amount (paid in accordance with the Company’s payroll practices) equal to one
twelfth (1/12) of his/her annual base salary in effect at the time of his/her
Termination of Employment. Such payments will continue until the total payments
to the Employee made under B. and C. equal the full Severance Benefit calculated
above (with the final payment being equal to the full Severance Benefit minus
all prior payments made under B. or C.) or until six (6) monthly payments have
been paid, whichever occurs first.

D.                                  If a Severance Benefit remains after the
payments have been made under B. and C., then, on the first day of the month
following the last such monthly payment, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments to the Employee made under B and C.

16


--------------------------------------------------------------------------------